DISMISS; and Opinion Filed August 19, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01040-CR

                      JUAN CARLOS SANCHEZ VARGAS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-63809-M

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis
       Juan Carlos Sanchez Vargas was convicted of possession of cocaine in an amount less

than one gram. Pursuant to a plea agreement, the trial court assessed punishment as a Class A

misdemeanor and sentenced appellant to 365 days’ confinement in jail. See TEX. PENAL CODE

ANN. § 12.44(a) (West 2011). Appellant waived his right to appeal as part of the plea agreement.

See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified

that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.


                                                   /David Lewis/
                                                   DAVID LEWIS
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

141040F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JUAN CARLOS SANCHEZ VARGAS,                        On Appeal from the 194th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-63809-M.
No. 05-14-01040-CR        V.                       Opinion delivered by Justice Lewis, Justices
                                                   Fillmore and Evans participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 19th day of August, 2014.




                                             –2–